DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on 10/13/20 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2019/0228519 A1) in view of Safai (US 2020/0064278 A1).

Consider claims 1, 8 and 15, Guo discloses a workpiece inspection and defect detection system, comprising: 
a lens that inputs image light arising from a surface of a workpiece and transmits the image light along an imaging optical path; (paragraph 41; figure 3, the imaging system is a pass-through imager, where an emission source emits an imaging beam through one or more lens systems and the features of the article under analysis with a resulting field of view captured by an image recording system) 
a camera that receives images transmitted along the imaging optical path and provides an image of the workpiece; (paragraph 41; image recording system)
one or more processors; and (paragraph 37)
(paragraph 37)
acquire a plurality of training images, wherein at least some of the plurality of training images are utilized to train a defect detection portion; (paragraph 51; the anomaly detector can be trained using machine learning based at least in part on the training image data representing the classification training images in the training image repository)
determine a plurality of training image features from the plurality of training images; (paragraph 51; Machine learning techniques can be applied to map groups of similar features in the training image repository to support feature identification and classification as unclassified images are received. Training for structural and defect recognition can enable the anomaly detector 408 to both identify features within an image and determine which target type the feature most closely matches)
determine a plurality of anomaly detector classification characteristics based at least in part on the determined training image features;  (abstract; An anomaly in unclassified image data representing an unclassified image is identified based at least in part on an anomaly detector as trained using the classification training images; figure 5; paragraphs 50-53; At block, test image data representing one or more of the test images having the best fit can be stored with training image data representing classification training images indicative of one or more recognized features.  The recognized features include physical characteristics identified as ‘good’/expected results and examples of known anomalies.)
 utilize the camera to acquire a first run mode image of a workpiece; (figure 5A, step 508, perform a best fit analysis on the test image data with respect to the target image data)
(figure 5A, step 510, store the test image data of at least one of the test images having the best fit with training image data representing a plurality of classification training images indicative of one or more recognized features)
based at least in part on the determined features from the first run mode image of the workpiece, utilize the anomaly detector classification characteristics to determine if the first run mode image of the workpiece is to be classified as anomalous.  (figure 5B, step 516, identify an anomaly in unclassified image data representing an unclassified image based at least in part on the anomaly detector as trained)
Guo fails to specifically disclose a light source, a workpiece which is illuminated by the light source and a camera that receives imaging light.
In related art, Safai discloses a light source, a workpiece which is illuminated by the light source and a camera that receives imaging light.  (see at least the abstract, paragraph 30; An inspection system for detecting defects in a workpiece can include an illumination source for illuminating a first section of the workpiece with a patterned light.  The inspection system further includes a feedback camera for imaging the first section and producing a first output , and a background camera for imaging the second section and producing a second output.  A processor compares the first output with the second output , and a controller alters the patterned light that is output by the illumination source based on the comparison.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Safai into the teachings of Guo to allow 

Consider claims 3, 10 and 17, Guo, as modified by Safai, discloses the claimed invention wherein the first run mode image of the workpiece is classified as anomalous in accordance with the utilization of the anomaly detector classification characteristics.  (paragraph 42; The data flow includes a training data generator that develops a training image repository of classification training images used to train an anomaly detector using machine learning.)

Consider claims 4, 11 and 18, Guo, as modified by Safai, discloses the claimed invention wherein the program instructions when executed by the one or more processors further cause the one or more processors to: generate a message indicating that there is a problem with at least one of an imaging condition, a lighting condition, or a workpiece condition based at least in part on the classification of the first run mode image of the workpiece as anomalous.  (Safai: paragraph 12; visual display is configured to display an image of one or more defects or anomalies)

Consider claims 5, 12 and 19, Guo, as modified by Safai, discloses the claimed invention wherein the program instructions when executed by the one or more processors further cause the one or more processors to: determine a reason that the first run mode image of the workpiece is classified as anomalous.  (Safai: paragraph 35; read as crack, pits, etc)

Consider claims 6, 13 and 19, Guo, as modified by Safai, discloses the claimed invention wherein the program instructions when executed by the one or more processors further cause the (paragraph 34; the controller can display the image on the display for viewing by an operator, who can then correct the surface anomaly.)

Consider claims 7, 14 and 20, Guo, as modified by Safai,, discloses the claimed invention wherein after the reason that the first run mode image is classified as anomalous is determined, adjust at least one of a brightness of the light source, or a position of a light source, or a position of the lens or lens elements relative to at least one of the camera or workpiece.  (Safai: paragraph 35; By homogenizing the reflectance and/or camouflaging the back ground of the first section, contrast of anomalies and/or defects such as foreign materials, cracks, pits, etc., is increased, thereby improving the detection of these anomalies and/or defects.)

Allowable Subject Matter
Claims 2, 9, 16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art Directed to State of Art
Tamai (US 2019/0188543 A1) is relevant prior art not applied in the rejection(s) above.  Tamai discloses detection system includes an image processing apparatus configured to discriminate whether or not there is a detection target contained in an object, using a discriminator, and an information processing apparatus configured to provide the discriminator to the image processing apparatus. The information processing apparatus includes an evaluation unit configured to evaluate, for each attribute, discrimination precisions of the discriminator before and after the additional training, using evaluation data associated with each of a plurality of attributes of an object, when the discriminator is additionally trained using the training data, and an output unit configured to output the discrimination precisions for each attribute.

Conclusion
faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.


/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665